 
 
I 
108th CONGRESS 2d Session 
H. R. 4272 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2004 
Mr. Smith of Washington introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend the Military Construction Authorization Act for Fiscal Year 2002 to modify the terms and scope of a land exchange involving Fort Lewis, Washington, authorized between the Secretary of the Army and the Nisqually Tribe and affecting the interests of the Bonneville Power Administration. 
 
 
1. Modification of land exchange and consolidation, Fort Lewis, Washington 
(a)Property to be transferred to Secretary of the Interior in trustSubsection (a)(1) of section 2837 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1315) is amended— 
(1)by striking may convey to and inserting may transfer to the Secretary of the Interior, in trust for; and 
(2)by striking Washington, in and all that follows through the period and inserting Washington. The Secretary of the Army may make the transfer under the preceding sentence, and the Secretary of the Interior may accept the property transferred in trust for the Nisqually Tribe under the preceding sentence, only in conjunction with the conveyance described in subsection (b)(2).. 
(b)Increase in acreage to be transferredSuch subsection is further amended by striking 138 acres and inserting 168 acres. 
(c)Qualification on property to be transferredSubsection (a)(2) of such section is amended— 
(1)by striking conveyance and inserting transfer; and 
(2)by striking or the right of way described in subsection (c) and inserting located on the real property transferred under that paragraph. 
(d)ConsiderationSubsection (b) of such section is amended— 
(1)in the matter preceding paragraph (1), by striking conveyance and inserting transfer; and 
(2)in paragraph (2), by striking fee title over the acquired property to the Secretary and inserting to the United States fee title to the property acquired under paragraph (1), free from all liens, encumbrances or other interests other than those, if any, acceptable to the Secretary of the Army. 
(e)Treatment of existing permit rights; grant of easementSuch section is further amended— 
(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and 
(2)by inserting after subsection (c) the following new subsection: 
 
(d)Treatment of existing permit rights; grant of easement 
(1)The transfer under subsection (a) recognizes and preserves to the Bonneville Power Administration, in perpetuity and without the right of revocation except as provided in paragraph (2), rights in existence at the time of the conveyance under the permit dated February 4, 1949, as amended January 4, 1952, between the Department of the Army and the Bonneville Power Administration with respect to any portion of the property transferred under subsection (a) upon which the Bonneville Power Administration retains transmission facilities. The rights recognized and preserved include the right to upgrade those transmission facilities. 
(2)The permit rights recognized and preserved under paragraph (1) shall terminate only upon the Bonneville Power Administration’s relocation of the transmission facilities referred to in paragraph (1), and then only with respect to that portion of those transmission facilities that are relocated. 
(3)The Secretary of the Interior, as trustee for the Nisqually Tribe, shall grant to the Bonneville Power Administration, without consideration and subject to the same rights recognized and preserved in paragraph (1), such additional easements across the property transferred under subsection (a) as the Bonneville Power Administration considers necessary to accommodate the relocation or reconnection of Bonneville Power Administration transmission facilities from property owned by the Tribe and held by the Secretary of the Interior in trust for the Tribe.. 
(f)Conforming amendments 
(1)Subsection (c) of such section is amended by inserting of the Army after Secretary. 
(2)Subsection (e) of such section (as redesignated by subsection (e)(1)) is amended— 
(A)by striking conveyed and inserting transferred; 
(B)by inserting of the Army after Secretary; and 
(C)by striking the recipient of the property being surveyed and inserting the Tribe, in the case of the transfer under subsection (a), and the Secretary of the Army, in the case of the acquisition under subsection (b). 
(3)Subsection (f) of such section (as redesignated by subsection (e)(1)) is amended— 
(A)by inserting of the Army after Secretary both places it appears; and 
(B)by striking conveyances under this section and inserting transfer under subsection (a) and conveyances under subsections (b)(2) and (c). 
 
